GLICKSTEIN, Judge,
dissenting.
I would reverse and remand for new trial. The prosecutor, in the middle of the defense case, was able to inject belatedly the issue of appellant’s probation status at the time of the commission of the crime. Her probation status should not have been brought to the jury’s attention before it was established that it was relevant to her motive in committing the purported crime.
At oral argument, I suggested her motive was not relevant to the charge, anyway, this being murder in the second degree. Defense counsel has, subsequent to that argument, provided the court with supplemental authority to support that view. See State v. Evans, 432 So.2d 584 (Fla. 2d DCA 1983).